UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6397


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ISRAEL JIM ARTEAGA PAZ, a/k/a UM 33,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:10-cr-00332-NCT-12)


Submitted: August 23, 2018                                        Decided: August 28, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Israel Jim Arteaga Paz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Israel Jim Arteaga Paz appeals the district court’s order denying his motion for

reduction in sentence, 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Paz, 1:10-cr-00332-NCT-12 (M.D.N.C. Sept. 28, 2018). We

deny Paz’s motion for a transcript at Government expense, and we dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2